BARNETT & LINN ATTORNEYS AT LAW 23945 Calabasas Road, Suite 115 • Calabasas, CA 91302 www.barnettandlinn.com WILLIAM B. BARNETT TELEPHONE: 818-436-6410 Attorney/Principal FACSIMILE: 818-223-8303 wbarnett@wbarnettlaw.com June 16, 2014 Division of Corporation Finance Securities and Exchange Commission treet NE Washington D.C.20549 Attn: Justin Dobbie, Legal Branch Chief Ryan Adams, Senior Attorney Re: Yew Bio-Pharm Group, Inc. (“Registrant”) Amendment No. 1 to Registration Statement on Form S-1 Filed on May 30, 2014 File No.333-195555 Gentlemen: On behalf of the Registrant, we hereby request “acceleration” of the effective date of the Registration Statement to 4:00 PM EST, June 19, 2014. Thank you for your cooperation and courtesies in this matter. Very truly yours, Barnett & Linn /s/ William B. Barnett William B. Barnett WBB: scc cc/ Mr. Wang, CEO
